Citation Nr: 0425134	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-04 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  This appeal originally came before the Board of 
Veterans' Appeals from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).  

In September 2002 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development, and private medical records 
of the veteran were obtained.  

Subsequent to the Board's undertaking development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In July 2003, the Board remanded the case for the RO to 
consider the newly developed evidence, and for additional 
development to be accomplished.  

In an April 2004 rating action, the RO continued the prior 
denials of service connection.  

The issue of entitlement to service connection for fungal 
infection of the feet is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for back and genitourinary disorders.

2.  The veteran was treated for low back strain and 
mechanical low back pain during service; this resolved prior 
to separation from service, and the first post-service 
treatment for back problems was in 1999, approximately 16 
years after his separation from service.  The veteran's 
currently diagnosed degenerative disc disease has been 
medically associated with his post-service employment and the 
aging process, and not to the inservice findings.

3.  The veteran was treated for urologic symptoms during 
service; this resolved prior to separation from service.  The 
veteran's currently diagnosed prostatitis, hydrocele, 
"variceal" and cyst were first noted more than fifteen 
years following his separation from service, and have not 
been medically associated with the inservice findings.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  A genitourinary disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in March 2001 and December 2003, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The January 2000 and December 2001 rating actions, as well as 
the February 2000 statement of the case (SOC) and the April 
2002 supplemental statement of the case (SSOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The April 2002 and April 2004 SSOCs 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for the denials.  

The claims folder contains VA and private treatment records, 
and the veteran was afforded examinations in September 1999 
and April 2004.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist with respect to 
the issues of entitlement to service connection for back and 
genitourinary disorders pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

Back Disorder

The service medical records show that in July 1979 the 
veteran reported a two month history of low back pain.  There 
was marked paravertebral muscle spasm.  X-rays were 
essentially normal.  Muscle strain was diagnosed, and back 
exercises were prescribed.  The veteran complained of low 
back pain in April 1982 after he lifted a full can of paint.  
The assessment was paravertebral lower back pain, 
paravertebral spasm.  The following day he was again seen 
with complaints of back pain, and the assessment was 
mechanical low back pain.  The veteran was seen again in July 
1982, with complaints of back pain.  The veteran reported 
that he had been in a car accident three weeks earlier.  The 
assessment was mechanical low back pain.  Follow-up in August 
1982 noted chronic, intermittent lumbar strain.  X-rays of 
the lumbosacral spine were within normal limits.  In 
September 1982, the veteran again complained of constant back 
problems, and no relief with prior treatments.  The 
assessment was chronic mechanical low back pain.  There were 
no further complaints or treatments noted in the service 
medical records, and the separation examination conducted in 
January 1983 noted normal spine examination.  

A VA examination was conducted in September 1999.  The 
veteran reported that he had worked as a warehouseman and 
electronics repairman.  He reported intermittent episodes of 
low back pain, occurring approximately twice per year and 
lasting for one and one half to two weeks.  The examiner 
diagnosed degenerative disc disease of L4-5.  He stated that:

The fall in July of 1979 and lifting of 
the can of paint in April of 1982 could 
have, but probably did not, cause the 
degenerative disc disease.  This is more 
likely than not the result of aging.

Magnetic resonance imaging (MRI) in November 2000 showed L4-
L5 predominately right paracentral disc protrusion and facet 
arthropathy with some compression of the thecal sac and 
probable encroachment on the lower portion of the right 
foramen.  The L5-S1 level showed a broad annular bulge and 
bilateral facets and ligamentum flavum hypertrophy.  The 
annular bulge touched the left nerve root.  There was 
suspected borderline foraminal stenosis bilaterally.  X-rays 
showed mild scoliosis of lumbar spine convexity to the right.  
The height of intervertebral disc space and vertebral bodies 
was unremarkable.  The pedicles and transverse processes were 
intact.

Private physician's records show complaints of back pain in 
September and October 2001, with diagnoses of nonspecific low 
back, lumbar strain; and low back pain, possible disc 
herniation.

VA outpatient treatment records dated in March 2003, June 
2003, and August 2003, showed treatment for chronic low back 
pain.  

A VA examination was conducted in April 2004.  The examiner 
reviewed the claims folder, including the veteran's service 
medical records, in conjunction with his examination.  The 
veteran stated that he was employed doing construction work 
for the gas company; this sometimes involved digging with a 
shovel.  The veteran reported intermittent flare-ups of low 
back pain since his discharge from service, usually involving 
heavy lifting, pulling, or tugging.  At work, he is careful 
how he lifts.  The examiner diagnosed mild degenerative disc 
disease, lumbar spine.  The examiner opined:

I believe it is more likely than not that 
the construction work, which he is 
currently doing, is responsible for his 
degenerative disc disease, along with his 
age, rather than the several episodes he 
experienced while on active duty with the 
U.S. Navy.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a back 
disorder.  While the Board acknowledges that the veteran was 
treated for back complaints during his service, the medical 
evidence of record clearly indicates that the veteran's 
current low back disorder, diagnosed as degenerative disc 
disease, was first manifested many years following service.  
In this regard, the Board notes that the VA examiner 
indicated that it was more likely than not that the veteran's 
degenerative disc disease resulted from post-service 
employment rather than the episodes of pain noted during 
service.  The Board notes that while "chronic" back pain 
and "chronic" strain was noted during service, his 
separation examination was negative for back complaints or 
symptoms, and that the veteran was not treated for his back 
again until 1999, approximately 16 years following his 
separation from service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). See also Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  Likewise, the veteran had a normal spine 
and musculoskeletal evaluation at discharge, indicating that 
his episodes of back pain were acute.  See 38 C.F.R. § 
3.303(b) (isolated findings are insufficient to establish 
chronicity).

The veteran has reported to VA and private examiners that his 
back disability began during service.  The fact that the 
veteran's own account of the etiology of his low back pain 
was recorded in his medical records (i.e., that his back 
injury was incurred during his service) is not sufficient to 
support the claim.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence).  See also Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991) (the Board is not required to 
accept unsubstantiated or ambiguous medical opinions as to 
the origin of the veteran's disorder).  On the contrary, the 
medical evidence of record indicates that the veteran's 
current degenerative disc disease has been associated with 
post-service manual labor as well as the aging process.  
Accordingly, without a causal link between the veteran's 
service and his current back pathology, the Board finds that 
the veteran is not entitled to service connection for a back 
disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a back disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 C.F.R. § 3.102 (2003) are not applicable, 
and the appeal is denied.




Genitourinary Disorder

The service medical records show that in July 1979 the 
veteran complained of frequency and dribbling of urine for 
one week.  The examiner found no reason for polyuria.  In 
September 1982, he reported a discharge from the penis.  
Urinalysis was negative.  On the separation examination in 
January 1983, the only genitourinary pathology noted was 
circumcision.  

Private treatment records dated in November and December 1990 
showed a diagnosis of peri-urethral nodules.

A VA examination was conducted in September 1999.  The 
veteran reported that he had noticed some small nodules in 
the skin of his scrotum.  These were occasionally tender.  At 
times he also experienced problems with urination and had to 
strain to get his stream started.  He denied any infections 
or associated dysuria.  Sexual function was unaffected by his 
problem.  Urinalysis and renal function were within normal 
limits.  Examination showed scrotal contents within normal 
limits.  There were several small follicular cysts in the 
lining of the scrotum.  None were inflamed.  Penile 
examination was normal, and the prostate was within normal 
limits without modularity.  The diagnosis was follicular 
cysts of the scrotal skin; history of urinary hesitancy with 
normal exam and normal renal function.

Ultrasound of the testicle conducted in December 1999 showed 
bilateral hydroceles and a small cyst of the head of the 
epididymis on the right side.  Large varicoceles were noted 
bilaterally.  

In April 2002, the veteran was seen by a private physician 
with complaints of a knot in the left groin region.  On 
examination, this was noted as a lymph node, and it was not 
particularly swollen, tender, or enlarged.  Genitourinary 
examination showed testes descended bilaterally without 
masses or hernia.  The veteran was advised to follow-up in 
one year.

A scrotal ultrasound conducted in November 2003 showed 
bilateral hydrocele and mild varicocele, and right epididymal 
cyst.  The veteran was treated for prostatitis in January 
2004.

A VA examination was conducted in April 2004.  The examiner 
reviewed the claims folder, including the veteran's service 
medical records, in conjunction with his examination.  The 
veteran reported discomfort in the right testicular area as 
well as problems with decreased stream.  The impression was 
prostatitis, and bilateral hydroceles with left "variceal" 
by ultrasound.  The examiner provided the following 
statement:

The right testicular tenderness that the 
veteran complains with would be 
consistent with "variceal" formation; 
however, this was not identified by 
ultrasound.  There was no nodularity to 
testicular exam to support any pathology 
of the testicle itself nor was it 
supported by any ultrasound findings.  
This is below the area of the hydroceles 
and would not explain the nature of this 
discomfort.  The bladder outlet symptoms 
of hesitancy as well as decreased stream 
are compatible with the present diagnosis 
of prostatitis.  Again, a review of the 
service records as well as subsequent 
records following the service do not 
present urological findings which are 
compatible with the present identifiable 
findings by history or by physical 
findings.  All of the present symptoms 
are identified within the last several 
years and there are no intervening 
records between the time of discharge in 
1983 until the late 1990s to indicate 
that the present urologic symptoms have 
any relationship with the complaints of 
urethral discharge though undiagnosed 
that were identified in the service.  
Therefore, it is less likely than not 
that the present urologic findings were 
incurred in or aggravated by the period 
in service or resulted from medication 
taken for his back disorder.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
genitourinary disorder.  While the Board acknowledges that 
the veteran was treated for urologic complaints during his 
period of service, the medical evidence of record clearly 
indicates that the veteran's current pathology, diagnosed as 
prostatitis, hydroceles, and "variceal", were first 
manifested many years following service.  In this regard, the 
Board notes that the VA examiner indicated that it was less 
likely than not that the present urologic findings were 
incurred in or aggravated by the veteran's period of service.  
The examiner pointed out that pathology accounting for the 
inservice complaints was never identified, and that the 
current pathology was first noted in recent years.  The Board 
also notes that the veteran had a normal genitourinary 
evaluation at discharge, indicating that his episodes of 
urologic problems were acute.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).

The veteran has contended in hearing testimony and written 
statements that he currently has genitourinary pathology 
which he attributes to his period of service.  However, as 
noted above, his contentions are not supported by the 
objective record, which includes a more than 15 year gap 
between separation from service and treatment for the current 
disabilities, and the veteran's own statements as to 
diagnosis or causation of a current disability are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a genitourinary disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 C.F.R. § 3.102 (2003) are not applicable, 
and the appeal is denied.


ORDER

Service connection for a back disorder is denied.

Service connection for a genitourinary disorder is denied.


REMAND

The veteran contends that he has a fungal infection of the 
feet that is related to his period of service.  The veteran 
testified at the September 2002 Board hearing that he had 
received pertinent treatment from Dr. Bowes, his "foot 
doctor".  The previous remand requested that treatment 
records of the veteran's claimed foot disability be obtained 
from Dr. Preston Bowes in Greenwood, Mississippi.  There is 
no indication in the record that these records were 
requested.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is remanded to the RO/AMC for the 
following additional development:

1.  After obtaining any necessary 
releases, obtain the complete treatment 
records of the veteran from Dr. Preston 
Bowes in Greenwood, Mississippi.  Request 
records under each name that the veteran 
uses or has used in the past.  All 
records obtained should be associated 
with the veteran's claims folder.

2.  If after reviewing the records 
obtained from Dr. Bowes, the RO deems it 
necessary, the claims folder should be 
returned to the VA examiner who conducted 
the April 2004 examination of the 
veteran's feet in order to provide an 
addendum to that examination report that 
includes a review of the record obtained 
pursuant to the above action.

3.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
service connection for a fungal infection 
of the feet.  Thereafter, if the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the veteran's claim, to include a summary 
of the evidence reviewed since the last 
SSOC and a discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



